Citation Nr: 0110367	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia

THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of a 
gunshot wound to the chest.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of cold 
injury to the left foot.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of cold 
injury to the right foot.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a 
gunshot wound to the left scapula, involving Muscle Group I.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1948 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision.  

By notification received in July 2000, the veteran's attorney 
accepted a letter of termination of representation proposed 
by the veteran.


REMAND


While the veteran underwent a fee basis VA examination in 
August 1999, the clinical findings were not responsive to the 
rating criteria for his service-connected gunshot 
disabilities.  Moreover, there were no clinical findings 
reported for the veteran's feet.  As a clear picture of the 
current state of the veteran's disabilities on appeal can not 
be ascertained from the evidence of record, the Board finds 
that additional development must be undertaken.  

In this regard, the Board is required to discuss its reasons 
and bases for assigning a particular disability rating with 
reference to the criteria contained in the relevant 
diagnostic code or codes.  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the 
criteria on the basis of incomplete information.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Consequently, new VA 
examinations responsive to the appropriate rating criteria 
are necessary in order to adjudicate the veteran's claims.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Also, it should be noted that during the pendency of this 
appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the increased rating issues under the new act.  
It thus would be potentially prejudicial to the veteran were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  In addition, the 
administrative decision and any 
underlying medical records used as a 
basis to award the veteran a disability 
retirement from the Post Office should be 
obtained.

3.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
disabilities since June 1998.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  The records 
requested should include those from Dr. 
Burt, Dr. Susko and the VAMC, Hampton, 
Virginia.

4.  The veteran should be afforded a VA 
vascular examination to determine the 
current severity of his service-connected 
residuals of cold injury of the feet.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate for the record that he or 
she reviewed the claims file.  All 
indicated tests and studies should be 
accomplished and the clinical findings 
should be reported in detail.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The examiner should note whether the 
veteran's cold injury to the feet results 
in arthralgia or other pain, numbness, or 
cold sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  
In addition, the examiner should note 
whether the veteran has Raynaud's 
phenomenon, muscle atrophy or peripheral 
neuropathy attributable to the service 
connected cold injury.  If so, all 
manifestations should be reported in 
detail.  If additional specialist 
examinations are deemed warranted, they 
should be ordered.  

If there are any co-existing foot 
conditions unrelated to frostbite of the 
feet, the complaints and findings 
referable thereto should be dissociated 
from the service-connected disabilities, 
if feasible.  In particular, the examiner 
should note whether it is at least as 
likely as not that the calcaneal spur of 
each foot is a manifestation of the 
service connected frostbite of the feet.  
Finally, the examiner should comment on 
the effect of this disability on the 
veteran's ability to be gainfully 
employed.  No instruction/question should 
be left unanswered.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The findings should be type or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran should be afforded a VA 
surgical examination and a pulmonary 
examination in order to determine the 
residuals and current severity of the 
service-connected gunshot wound to the 
chest and left scapula.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review, and the examiners should indicate 
that they reviewed the file.  All 
indicated tests and studies should be 
accomplished.  

The pulmonary examiner should:

I.  Perform pulmonary function studies, 
to include a DLCO (SB) test.  

II.  Note whether the veteran has pain or 
discomfort on exertion, scattered rales, 
or limitation of excursion of the 
diaphragm or of lower chest expansion.

III.  Determine whether any pulmonary 
manifestations would preclude 
substantially gainful employment.

The surgical examiner should:

I.  Identify all muscle groups affected, 
and the degree of any muscle damage 
caused by the gunshot wound and any 
underlying disability.  

II.  Include a detailed description of 
all scars resulting from the gunshot 
wound, whether any scars are painful or 
tender on objective demonstration, 
whether they limit function or whether 
they are poorly nourished with repeated 
ulceration.  

III.  Discuss all clinical findings of 
muscle injury.  

IV.  Discuss all symptoms of muscle 
injury (loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement) and the severity 
of same.  

V.  Indicate whether there is evidence of 
loss of deep fascia or of muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

VI.  Indicate whether the veteran has any 
neurological abnormality referable to the 
service connected gunshot wound; and, if 
so, the nerve(s) affected, the 
manifestations referable thereto, and the 
degree of severity of any nerve 
abnormality should be discussed.

VII.  Discuss whether the veteran has 
limitation of motion of any joint 
attributable to the service connected 
disabilities of the chest or of the left 
scapula.  If so, the actual and normal 
ranges of motion should be listed.  In 
addition, the examiner should be asked to 
determine whether any joint affected by 
the gunshot wound in service results in 
weakened movement, excess fatigability, 
or incoordination attributable to a 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when any joint 
affected by the chest or left scapula 
disabilities is used repeatedly over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.

VIII.  Determine whether any 
musculoskeletal disability attributable 
to the gunshot wound would preclude 
substantially gainful employment.

IX.  Determine whether it is at least as 
likely as not (50/50) that any thoracic 
spondylosis is part and parcel of the 
service connected gunshot wound 
residuals.  If so, the normal range of 
motion and the actual range of motion of 
the thoracic spine should be given.  In 
addition, the examiner should be asked to 
determine whether disability of the 
thoracic spine attributable to the 
service connected gunshot wound results 
in weakened movement, excess 
fatigability, or incoordination 
attributable to a service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the thoracic spine is used 
repeatedly over time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.

The examiner should be advised that all 
questions must be answered, to the 
extent, feasible so that the Board may 
rate the veteran's disabilities in 
accordance with the specified criteria.  
However, the examiner must not assign a 
rating to the veteran's disabilities.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

6.  The RO's attention is directed to 
rating action of May 2000, wherein the 
issue of service connection for 
hypertension on the basis that the claim 
was not well grounded was denied.  
Attention is also directed to this same 
rating action which held that new and 
material evidence had not been submitted 
to reopen the claim of service connection 
for a nervous disorder.  In view of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) eliminating the well-grounded 
requirement and expanding on the VA's 
duty to assist, the RO should take any 
needed action on these issues.  (These 
issues may be inextricably intertwined 
with the issue of entitlement to 
individual unemployability benefits.)

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all findings 
necessary to rate the veteran's service-
connected disabilities.  In addition, the 
RO should assure that the provision 
pertaining to the duty to assist set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) have been 
met.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
reports do not include the specific 
information requested, the reports must 
be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examinations, the letter(s) 
notifying him of the date and place of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


